DETAILED ACTION
This Office action is in response to original application filed on 07/27/2021.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a Continuation-In-Part of 15/457,808, filed 03/13/2017.
This application claims priority to provisional application number 62,309,297, filed 03/16/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/02/2022 and 08/05/2022 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes
Method claim 20 performs a combined version of the methods of claim 2 and claim 3 (as dependent claim 2 and dependent claim 3 each respectively contain the entirety of independent parent claim 1.)


Statutory Review under 35 USC § 101
Claims 1-16 are directed towards a method and have been reviewed.
Claims 1-16 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, when the claims are considered as a whole in light of the claimed parsing of a representation of source code to find instances of a selected data element, the claims are considered to be patent-eligible.
Claims 17-19 are directed toward an article of manufacture and have been reviewed.
Claims 17-19 appear to be statutory, as the article of manufacture excludes transitory signals (claims says non-transitory).
Claims 17-19 also appear to be statutory as they perform the method of claims 1, 7, and 9, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward a system and have been reviewed.
Claim 20 appears to be statutory as it performs the method of independent claim 1, dependent claim 2, and dependent claim 3, which are directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, when the claims are considered as a whole in light of the claimed parsing of a representation of source code to find instances of a selected data element, the claims are considered to be patent-eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-19 of U.S. Patent No. 11,086,751 in view of Mohammad et al., U.S. Patent Application Publication No. 2015/0012478 (published January 8, 2015; Patent Application Publication reference #93 in IDS 02/02/2022).

Instant application 17/386,347
Patent No. 11,086,751 (Application No. 15/457,808)
Claim 1.
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system, the method comprising:



receiving, at a processor, a selection of a data element for tracing across a plurality of disparate software platforms from one end of the enterprise software system to another end of the enterprise software system,

the data element defined by a subsequently defined hierarchical key, and the data element stored in a repository;

intelligently parsing, by the processor, a representation of source code to locate and understand computing instructions where the selected data element has been utilized;





processing the computing instructions to determine how the selected data element is computed;

determining at least one computing resource used in the computation of the selected data element;

parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;

intelligently linking by the processor, the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair;



combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and

displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system;

tracking, by the processor, the data lineage over a time period;

determining, by the processor, an alteration of the data lineage for the selected data element, the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period.


Claim 1.
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system comprising a mainframe, an enterprise data warehouse, and a business intelligence tool, the method comprising:

receiving, at a processor, a selection of a data element for tracing across a plurality of disparate software platforms in an enterprise,



the data element defined by a subsequently-defined hierarchical key, and the data element stored in a repository;

intelligently parsing a representation of source code to locate and understand computing instructions where the selected data element has been utilized, the intelligently parsing comprising semantically analyzing a language of the representation of source code to determine verbs that act on the selected data element and a context associated with the verbs;

processing the computing instructions to determine how the selected data element is computed;

determining at least one computing resource used in the computation of the selected data element;

parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;

intelligently linking by the processor, using the verbs that act on the selected data element, the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair;


combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and

displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise.
Claim 7.
The method of claim 1, wherein the hierarchical key defining the selected data element is a 5-part hierarchical key.
Claim 7.
The method of claim 1, wherein the hierarchical key defining the selected data element is a 5-part hierarchical key.
Claim 8.
The method of claim 7, wherein the 5-part hierarchical key comprises a server name, a database name, a database schema, a database table name, and a database column name.
Claim 8.
The method of claim 7, wherein the 5-part hierarchical key comprises an application name, a database name, a database schema, a database table name, and a database column name.
Claim 9.
The method of claim 1, further comprising reconstructing a hierarchical key for each of the at least one computing resources used in the computation of the selected data element.
Claim 9.
The method of claim 1, further comprising reconstructing a hierarchical key for each of the at least one computing resources used in the computation of the selected data element.
Claim 10.
The method of claim 1, wherein the linking the selected data element to the at least one computing resource further comprises matching the hierarchical key of the selected data element to a reconstructed hierarchical key of the computing resource.
Claim 10.
The method of claim 1, wherein the linking the selected data element to at least one computing resource further comprises matching the hierarchical key of the selected data element to a reconstructed hierarchical key of the computing resource.
Claim 11.
The method of claim 1, wherein the data lineage for the selected data element is computed on a periodic schedule.
Claim 11.
The method of claim 1, wherein the data lineage for the selected data element is computed on a periodic schedule.
Claim 12.
The method of claim 1, wherein the repository is a metadata repository.
Claim 12.
The method of claim 1, wherein the repository is a metadata repository.
Claim 13.
The method of claim 1, wherein the parsing the representation of source code to locate and understand computing instructions where the selected data element has been utilized further comprises:
extracting source data elements and target data elements from at least one source application and target application;
loading source code into an enterprise data warehouse;
parsing the source code, the parsing comprising interpreting the source code for actions on data elements; and
generating a representation of the source code.
Claim 13.
The method of claim 1, wherein the parsing the representation of source code to locate and understand computing instructions where the selected data element has been utilized further comprises:
extracting source data elements and target data elements from at least one source application and target application;
loading source code into the enterprise data warehouse;
parsing the source code, the parsing comprising interpreting the source code for actions on data elements; and
generating a representation of the source code.
Claim 14.
The method of claim 1, wherein the computing instructions comprise at least one of a write, read, or store instruction.
Claim 14.
The method of claim 1, wherein the computing instructions comprise at least one of a write, read, or store instruction.
Claim 15.
The method of claim 1, wherein the parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized further comprises parsing the representation of source code to locate assignments that write to each of the at least one computing resource used in the computation of the selected data element.
Claim 15.
The method of claim 1, wherein the parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized further comprises parsing the representation of source code to locate assignments that write to each of the at least one computing resource used in the computation of the selected data element.
Claim 16.
The method of claim 1, wherein the determining at least one computing resource used in the computation of the selected data element further comprises determining a memory location used in the computation of the selected data element and alternate names for the memory location used in the computation of the selected data element.
Claim 16.
The method of claim 1, wherein the determining at least one computing resource used in the computation of the selected data element further comprises determining a memory location used in the computation of the selected data element and alternate names for the memory location used in the computation of the selected data element.
Claim 18.
The non-transitory computer-readable medium of claim 17, wherein the hierarchical key defining the selected data element is a 5-part hierarchical key.
Claim 18.
The non-transitory computer-readable medium of claim 17, wherein the hierarchical key defining the selected data element is a 5-part hierarchical key.
Claim 19.
The non-transitory computer-readable medium of claim 17, further comprising reconstructing a hierarchical key for each of the at least one computing resources used in the computation of the selected data element.
Claim 19.
The non-transitory computer-readable medium of claim 17, further comprising reconstructing a hierarchical key for each of the at least one computing resources used in the computation of the selected data element.
Claim 20.
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system, the method comprising:



receiving, at a processor, a selection of a data element for tracing across a plurality of disparate software platforms from one end of the enterprise software system to another end of the enterprise software system,

the data element defined by a subsequently defined hierarchical key, and the data element stored in a repository;

intelligently parsing, by the processor, a representation of source code to locate and understand computing instructions where the selected data element has been utilized;





processing the computing instructions to determine how the selected data element is computed;

determining at least one computing resource used in the computation of the selected data element;

parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;

intelligently linking by the processor, the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair;



combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and

displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system;

tracking, by the processor, the data lineage over a time period, the tracking the data lineage over the time period comprising;
receiving a first date and time input for the tracking of the data lineage over the time period;
receiving a second date and time input for the tracking of the data lineage over the time period; and
comparing the data lineage at the first date and time input with the data lineage at the second date and time input;

determining, by the processor, an alteration of the data lineage for the selected data element, the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
displaying the alteration of the data lineage for the selected data element on a graphical user interface accessible to a user, the alteration of the data lineage being the change in the at least one source-target pair over the time period comprising a change in the graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system during the time period.

Claim 1.
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system comprising a mainframe, an enterprise data warehouse, and a business intelligence tool, the method comprising:

receiving, at a processor, a selection of a data element for tracing across a plurality of disparate software platforms in an enterprise,



the data element defined by a subsequently-defined hierarchical key, and the data element stored in a repository;

intelligently parsing a representation of source code to locate and understand computing instructions where the selected data element has been utilized, the intelligently parsing comprising semantically analyzing a language of the representation of source code to determine verbs that act on the selected data element and a context associated with the verbs;

processing the computing instructions to determine how the selected data element is computed;

determining at least one computing resource used in the computation of the selected data element;

parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;

intelligently linking by the processor, using the verbs that act on the selected data element, the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair;

combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and

displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise.


Regarding claim 1, the claims of U.S. Patent No. 11,086,751 teach the computer-implemented method of claim 1 but do not expressly disclose:
tracking, by the processor, the data lineage over a time period;
determining, by the processor, an alteration of the data lineage for the selected data element,
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period.
However, Mohammad teaches:
tracking, by the processor, the data lineage over a time period; (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; ¶ 0123: The transformation level may display some or all changes to lineage information within a specified time frame or period; ¶ 0140: The calendar view may be configured to display KDE data lineage information changes that have been performed over a specific period of time)
determining, by the processor, an alteration of the data lineage for the selected data element, (Mohammad ¶ 0011-0015 teach the claimed 'selected data element' through its user query for data lineage information about a datum such as a TDE/KDE, wherein: A TDE may be a data field, a source code element; see then ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period)
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change such as SOR = Database C -> SOR = DMR and thus shows a change to a source-target pair [SOR refers to System of Record such as mortgages 828 for business element ID #342 of FIG. 8, ¶ 0305]; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period. (Mohammad FIG. 16, ¶ 0392: At step 1610, the system may transmit a notification. The notification may be a notification of a change; The change may be a change of data lineage information; Mohammad also teaches notifications in ¶ 0153, "A user may subscribe to alerts for data lineage information changes. For example, a sales executive may request auto-notification when sales KDE lineage information is altered" and ¶ 0311, "When selected, control 842 may allow a user to view or modify notification options for a business element"; Mohammad describes alteration over a time period in ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change to a source-target pair; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage tracking across an enterprise software system, through determining where computing resources used in the computation of a selected data element have been utilized, as seen in U.S. Patent No. 11,086,751, with the display of data lineage information and any changes made over a period of time.
In addition, both U.S. Patent No. 11,086,751 and the Mohammad reference disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data lineage.
Motivation to do so would be to improve the functioning of data lineage presentations accessible to a user (U.S. Patent No. 11,086,751, FIGs. 7-10, col. 2, lines 35-36) with the functioning in Mohammad allowing a user to view data lineage at different dates and any determined data lineage changes at a single glance (Mohammad FIGs. 21-23).
Motivation to do so would also be to improve the functioning of data lineage presentations accessible to a user in an enterprise software system environment (U.S. Patent No. 11,086,751, ¶ 0005 and FIGs. 7-10, col. 2, lines 35-36) with the functioning in Mohammad allowing a user to elect to receive notifications for a particular business element (Mohammad ¶ 0402), also shown through the ability to request automatic notifications when sales key data element lineage is altered (Mohammad ¶ 0153).

Regarding independent claim 17, the computer-readable medium of claim 17 is similar in scope to claim 1; therefore, it is rejected under similar rationale as claim 1 above but with respect to the computer-readable medium of claim 17 of U.S. Patent No. 11,086,751.


Regarding claim 2, the claims of U.S. Patent No. 11,086,751 do not expressly disclose:
wherein the tracking the data lineage over the time period comprises: receiving a first date and time input for the tracking of the data lineage over the time period; receiving a second date and time input for the tracking of the data lineage over the time period; and comparing the data lineage at the first date and time input with the data lineage at the second date and time input
However, Mohammad teaches:
wherein the tracking the data lineage over the time period comprises: receiving a first date and time input for the tracking of the data lineage over the time period; receiving a second date and time input for the tracking of the data lineage over the time period; and comparing the data lineage at the first date and time input with the data lineage at the second date and time input. (Mohammad FIG. 21, ¶ 0445-0447: Control 2116 may allow a user to compare lineage information. Control 2116 may compare lineage information from two or more dates. The user may select a first date. The first date may be date 2106. The user may select a second date. The date may be date 2118; see the results in FIGs. 22-23, ¶ 0450-0452: Data lineage information 2204 may be data lineage information as it existed on a first calendar date; Data lineage information 2206 may be data lineage information as it existed on a second calendar date; Changes 2208 may display one or more data lineage information changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage tracking across an enterprise software system, through determining where computing resources used in the computation of a selected data element have been utilized, as seen in U.S. Patent No. 11,086,751, with the display of data lineage information and any changes made over a period of time.
In addition, both U.S. Patent No. 11,086,751 and the Mohammad reference disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data lineage.
Motivation to do so would be to improve the functioning of data lineage presentations accessible to a user (U.S. Patent No. 11,086,751, FIGs. 7-10, col. 2, lines 35-36) with the functioning in Mohammad allowing a user to view data lineage at different dates and any determined data lineage changes at a single glance (Mohammad FIGs. 21-23).

Regarding claim 3, the claims of U.S. Patent No. 11,086,751 do not expressly disclose:
displaying the alteration of the data lineage for the selected data element on a graphical user interface accessible to a user, the alteration of the data lineage being the change in the at least one source-target pair over the time period comprising a change in the graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system during the time period.
However, Mohammad teaches:
displaying the alteration of the data lineage for the selected data element on a graphical user interface accessible to a user, the alteration of the data lineage being the change in the at least one source-target pair over the time period comprising a change in the graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system during the time period. (Mohammad FIGs. 21-23 show viewing changes to lineage information in a date-focused manner, including language such as "since this date," relevant to the claimed 'time period'; ¶ 0105 describes this being the claimed 'flow': The data lineage information maps may be a graphical view, pictorial view, flow-chart, or any other display method of the data lineage information; FIG. 21, "view changes to lineage information"; FIGs. 22-23, ¶ 0449-0452 shows the claimed 'alteration': GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; GUI 2200 may include data lineage information 2204; Data lineage information 2204 may be data lineage information as it existed on a first calendar date; GUI 2200 may include data lineage information 2206; Data lineage information 2206 may be data lineage information as it existed on a second calendar date; Mohammad FIGs. 22-23 data lineage information 2204, 2206, 2304, 2306 and data lineage information changes 2208 and 2308 show changes in pairs, such as the System of Record changing from Database C to DMR (Mohammad ¶ 0322: TARR 905 may synchronize with Data Management Repository ("DMR") 913. Data Management Repository 913 may be a system of record. DMR 113 may automatically become the SOR for all KDEs); further detail on SOR changes are in ¶ 0092: Once designated as a KDEI, the SOR for the TDE may be altered. As a KDEI, the SOR for the KDE may change to the DMR. The altering of the SOR may alter the data lineage of a KDE and/or TDE [this SOR change would be reflected in the altered data lineage and would affect the flow])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage tracking across an enterprise software system, through determining where computing resources used in the computation of a selected data element have been utilized, as seen in U.S. Patent No. 11,086,751, with the display of data lineage information and any changes made over a period of time.
Motivation to do so would also be to improve the functioning of data lineage presentations accessible to a user in an enterprise software system environment (U.S. Patent No. 11,086,751, ¶ 0005 and FIGs. 7-10, col. 2, lines 35-36) with the functioning in Mohammad allowing a user to elect to receive notifications for a particular business element (Mohammad ¶ 0402), also shown through the ability to request automatic notifications when sales key data element lineage is altered (Mohammad ¶ 0153).

Regarding claim 4, the claims of U.S. Patent No. 11,086,751 do not expressly disclose:
further comprising: storing, using a database, the data lineage over the time period; and
analyzing, by the processor, the data lineage over the time period,
the analyzing the data lineage over the time period including a source location of each of the at least one source-target pair.
However, Mohammad teaches:
further comprising: storing, using a database, the data lineage over the time period; and (Mohammad ¶ 0146-0148: The metadata tool may store data lineage information; the TARR may store the lineage information data from the most recent month; see also ¶ 0193-0195: retrieve data lineage information at pre-determined intervals; Server 110 may store the retrieved data lineage information; The stored data lineage information may be updated at a pre-determined interval)
analyzing, by the processor, the data lineage over the time period, (Mohammad FIGs. 21-23, ¶ 0439-0447 shows an analysis through its comparison: The calendar view may correspond to data lineage information changes made across time. The changes may result from a comparison. The comparison may be a comparison of data lineage information from two calendar dates; Control 2114 may allow a user to view some or all changes to lineage information. The changes may be changes to lineage information since date 2106)
the analyzing the data lineage over the time period including a source location of each of the at least one source-target pair. (Mohammad FIGs. 22-23 data lineage information 2204, 2206, 2304, 2306 and data lineage information changes 2208 and 2308 show changes in pairs, such as the System of Record changing from Database C to DMR; Mohammad ¶ 0086 shows how this can involve the claimed 'source location': The system may be a system of record ("SOR"). The system of record may be an authoritative source of a data element; also relevant is Mohammad ¶ 0118-0122: The data lineage information may display the hops of the KDEs. Hops may be the movement between a source position of data to the current data position; The second data lineage information illustration may display lineage information from a technical data element source to a hop [Mohammad describing data lineage information changes is closely tied to data lineage information such as a source position of data])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage tracking across an enterprise software system, through determining where computing resources used in the computation of a selected data element have been utilized, as seen in U.S. Patent No. 11,086,751, with the display of data lineage information and any changes made over a period of time.
Motivation to do so would be to improve the functioning of data lineage presentations accessible to a user (U.S. Patent No. 11,086,751, FIGs. 7-10, col. 2, lines 35-36) with the functioning in Mohammad allowing a user to view data lineage at different dates and any determined data lineage changes at a single glance (Mohammad FIGs. 21-23).

Regarding claim 5, the claims of U.S. Patent No. 11,086,751 do not expressly disclose:
further comprising: providing a subscription service, the subscription service including the providing the alert of the alteration of the data lineage for the selected data element.
However, Mohammad teaches:
further comprising: providing a subscription service, the subscription service including the providing the alert of the alteration of the data lineage for the selected data element. (Mohammad FIG. 16, ¶ 0386-0392: Process 1600 may be a process for configuring a tool. The tool may be a notification tool; At step 1608, the system may receive an election. The election may be an election to receive a notification. The notification may be a notification of a change. The change may be a change of data lineage information; At step 1610, the system may transmit a notification. The notification may be a notification of a change; The change may be a change of data lineage information; Mohammad also teaches alerts in ¶ 0152-0153: A user may request to receive alerts and/or monitor specified types of data lineage information change; A user may subscribe to alerts for data lineage information changes; a sales executive may request auto-notification when sales KDE lineage information is altered [this passage thus shows the claimed 'subscription service']; ¶ 0311: When selected, control 842 may allow a user to view or modify notification options for a business element) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage tracking across an enterprise software system, through determining where computing resources used in the computation of a selected data element have been utilized, as seen in U.S. Patent No. 11,086,751, with the display of data lineage information and any changes made over a period of time.
Motivation to do so would be to improve the functioning of data lineage presentations accessible to a user (U.S. Patent No. 11,086,751, FIGs. 7-10, col. 2, lines 35-36) with the functioning in Mohammad allowing a user to view data lineage at different dates and any determined data lineage changes at a single glance (Mohammad FIGs. 21-23).

Regarding independent claim 20, the computer-readable medium of claim 20 is similar in scope to claims 2 and 3; therefore, it is rejected under similar rationale as claims 2 and 3 above but with respect to the computer-readable medium of claim 17 of U.S. Patent No. 11,086,751.



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of  U.S. Patent No. 11,086,751 in view of Mohammad in further view of Gao et al., U.S. Patent Application Publication No. 2014/0258891 (hereinafter Gao).

Regarding claim 6¸ the claims of U.S. Patent No. 11,086,751 in view of Mohammad teaches all the features with respect to claim 5 above including:
wherein the subscription service including the providing the alert of the alteration of the data lineage for the selected data element is ... throughout the enterprise software system. (Mohammad FIG. 16, ¶ 0386-0392: Process 1600 may be a process for configuring a tool. The tool may be a notification tool; At step 1608, the system may receive an election. The election may be an election to receive a notification. The notification may be a notification of a change. The change may be a change of data lineage information; Mohammad also teaches a subscription service in ¶ 0152-0153: A user may request to receive alerts and/or monitor specified types of data lineage information change; A user may subscribe to alerts for data lineage information changes; a sales executive may request auto-notification when sales KDE lineage information is altered; FIG. 8, ¶ 0278-0281, ¶ 0311: Graphical User Interface ("GUI") 700 ... GUI 700 may be a display. The display may be displayed on a screen. The display may be viewable to a user; When selected, control 842 may allow a user to view or modify notification options for a business element)
The claims of U.S. Patent No. 11,086,751 in view of Mohammad does not expressly disclose wherein the subscription service is pluggable into applications.
However, Gao addresses this by teaching the following:
wherein the subscription service ... is pluggable into applications throughout the ... software system. (Gao ¶ 0020: The browser calls a third-party software through a browser plugin; the third-party software get more exposure under the support of the browser; ¶ 0067-0069: 205: calling a corresponding third-party software via the browser plugin; the third-party software provides the browser plugin to the browser; ¶ 0070-0074, 0080: The browser provides a loading way for the RSS plugin, so that the RSS plugin can be loaded into the applications; ¶ 0080 describing RSS is relevant to the claimed 'subscription service': The RSS software provides an easy way to share some contents online. RSS feeds provide by websites is helpful for the user to obtain latest updates in a quick manner)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage tracking across an enterprise software system, as seen in U.S. Patent No. 11,086,751, with the third-party module loading of Gao.
In addition, both U.S. Patent No. 11,086,751 and the Gao reference disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing information sent to users.
Motivation to do so would be to improve the functioning of data lineage presentations accessible to a user (U.S. Patent No. 11,086,751, FIGs. 7-10, col. 2, lines 35-36) with the functioning in Gao allowing a user to obtain latest desired updates in a quick and timely manner.
Motivation to do so would also be to improve the functioning of data lineage presentations accessible to a user in an enterprise software system environment (U.S. Patent No. 11,086,751, ¶ 0005 and FIGs. 7-10, col. 2, lines 35-36) with the ability to call software in a manner that reduces the size of installation packages, to allow for more complete software, and to exhibit stronger capability to process information as seen in Gao (¶ 0080).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Patent Application Publication No. 2016/0140204 (filed November 18, 2014; Patent Application Publication reference #106 in IDS 02/02/2022; hereinafter Brown) in view of Mohammad et al., U.S. Patent Application Publication No. 2015/0012478 (published January 8, 2015; Patent Application Publication reference #93 in IDS 02/02/2022; hereinafter Mohammad) in further view of Peters et al., U.S. Patent No. 9,483,537 (filed March 9, 2009; U.S. Patent reference #20 in IDS 02/02/2022; hereinafter Peters).

Regarding claim 1, Brown teaches:
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system comprising …an enterprise data warehouse …the method comprising: (Brown ¶ 0011: a data warehousing and/or any field mapping project; provide visualization of data mappings... provide data lineage; ¶ 0113-0120: The `Source Type` property 697 can identify what type of source the methods and systems 102 have received for that object (per the user's input). The options may include: Report, Data Warehouse (DW) Schema, Standard, or user defined; ¶ 0150: the project status and filtering guidance area 515 can independently include filters to show or hide the sources and fields by the type of source: Report Sources 970, Standard Sources 975, and DW (Data Warehouse) Schema Sources 977 (or user-defined type as previously mentioned); see also ¶ 0058 teaching: network interface 225 may be used to enable the server 206 to communicate on a network, such as the Internet, the WAN 101, the enterprise 200)
receiving, at a processor, a selection of a data element for tracing... (Brown ¶ 0116: the progress status and filtering guidance area 515 can be used for report-only sources in various statuses (i.e., that are not `Finalized`) to quickly refer to the fields and sources of interest; the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; ¶ 0172-0176: the source field display name 1210 can be the received name of the field. If the source was created by an import, the source field display name 1210 can be the header name received per the file that was imported if the user 505 did not change it. The source field original name 1270 can be the received user-provided name of the field unless the file was imported, in which case it can be the header name in the file that was imported; Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see ¶ 0189 (selected field 210); see also ¶ 0058 teaching: network interface 225 may be used to enable the server 206 to communicate on a network, such as the Internet, the WAN 101, the enterprise 200)
…the data element stored in a repository; (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641; ¶ 0189: Upon receiving the click of the build button for the data lineage/ETL Rules 1350, the selected field's 1210 (and weight 1380 in this case) lineage and ETL rules for that source can be shown)
…
processing the computing instructions to determine how the selected data element is computed; (Brown ¶ 0107: `Data Lineage/ETL Rule` 692… First, it can also be used during the validation process to troubleshoot where the data in the target does not appear to be correct and/or confirm that it is. Next, it can be used as the metadata to identify where changes in the future may affect particular sources and/or fields; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
determining at least one computing resource used in the computation of the selected data element; (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 [shows computing resource with previous passage] to Field1 635 in Source5 607 by a line 641; see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
…locate and understand …where each of the at least one computing resources used in the computation of the selected data element has been utilized; (Brown FIG. 6, ¶ 0097-0098: the field mapping can be a many-to-many relationship, so the same ETL rule can cover one or more fields from one or more sources being mapped into one or more receiving fields in one or more sources (i.e., targets); (3) any number of fields 610, 615, 620, 625, 635, 645, 646, 647 within any number of sources 602, 607, 612 can be mapped from or to any other number of fields 610, 615, 620, 625, 635, 645, 646, 647 within any number of sources 602, 607, 612; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes; The combined direct and extended number of fields can be represented by the numbers 6 and 2, respectively, in the columns No. Source In Dir/Total 1360 and No. Sources Out Direct/Total 1365)
intelligently linking, by the processor, the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair; (Brown FIG. 6, ¶ 0093-0098, ¶ 0095+ the examples for the methods and systems 102 refer to both sources and targets as sources: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641. The industry refers to this as source-to-target mapping; the field mapping can be a many-to-many relationship, so the same ETL rule can cover one or more fields from one or more sources being mapped into one or more receiving fields in one or more sources (i.e., targets); see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625)
combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and (Brown ¶ 0116: the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; see then ¶ 0098: a layer in between the sources and fields, that would allow a one-to-many relationship from sources to the in-between-layer and a one-to-many relationship from the in-between-layer to the fields; ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see also ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across …the enterprise... (Brown ¶ 0115-0116: the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; FIG. 12, ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see ¶ 0189-0190: Upon receiving the click of the build button for the data lineage/ETL Rules 1350, the selected field's 1210 (and weight 1380 in this case) lineage and ETL rules for that source can be shown; Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes; FIG. 5, ¶ 0078: device application 320 can consist of the client screens (i.e., user interface) 502)
Brown does not expressly disclose:
…an enterprise software system, 
…tracing across a plurality of disparate software platforms from one end of the enterprise software system to another end of the enterprise software system,
the data element defined by a subsequently defined hierarchical key, 
intelligently parsing a representation of source code to locate and understand computing instructions where the selected data element has been utilized;
…
tracking, by the processor, the data lineage over a time period;
determining, by the processor, an alteration of the data lineage for the selected data element,
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period.
Brown further does not expressly disclose the bolded limitations below:
parsing, by the processor, the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;
…
the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system;
However, Mohammad teaches:
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system, the method comprising: (Mohammad ¶ 0098-0103 teach producing data lineage information of one or more key business elements, technical data elements, their identifiers, etc.; ¶ 0010-0013 teach monitoring or controlling elements in an information environment [relevant to software system])
receiving, at a processor, a selection of a data element for tracing across a plurality of software platforms from one end of the enterprise software system to another end of the enterprise software system, (Mohammad ¶ 0092: designate a TDEI as a key data element identifier ("KDEI"); designation may be input by a user; ¶ 0098-0101 further details the tracking of data lineage information; see also FIG. 4, ¶ 0250-0253 teaching TDEs located in various databases; see also FIG. 7, ¶ 0288-0291, ele. 708-716 showing data element selection and lineage viewing selection; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications [relevant to disparate software platforms]; see also FIG. 9, ¶ 0317-0320 teaching application discovery tools 909 and 911 corresponding to FIG. 9; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system; see also Mohammad ¶ 0012-0013: technical data elements (TDEs); Each business information element may correspond to a TDE in the information environment [in light of instant application ¶ 0003-0005 referring to a "business enterprise" and "an enterprise continuously goes through change," this shows Mohammad's relevance to the claimed "enterprise software system"])
the data element defined by a… hierarchical key, and the data element stored in a repository; (Mohammad FIG. 3, ¶ 0235-0246: user may input a query. The query may be a request to retrieve data lineage information corresponding to the business element; the TDE may be a KDE; translation tool may then transmit a request for data lineage information corresponding to the one or more TDEs or TDEIs associated with the business element; see FIG. 5, ¶ 0264:  KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata; see also relevant FIG. 8 showing business element ID and KBE ID numbers; FIG. 2, ¶ 0232: TDE identifier 222, illustrated as identifier "m," may represent TDE 224, illustrated as a piece of technical code; ¶ 0240: TDE 302 may be retrieved from a Technical Asset Reference Repository ("TARR"))
intelligently parsing, by the processor, a representation of source code to locate and understand computing instructions where the selected data element has been utilized, the intelligently parsing comprising… the representation of source code… (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include source code, hops or nodes)
…
parsing, by the processor, the representation of source code to locate and understand computing instructions… (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; see FIGs. 2-3 including ¶ 0241-0243 teaching retrieve data lineage information corresponding to a particular business element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include a map [which] may show relationships between two or more points of data lineage information; data lineage information may include source code, hops or nodes)
…
displaying, by the processor, the data lineage on a graphical user interface accessible to a user …across the plurality of disparate software platforms in the enterprise software system. (Mohammad ¶ 0169-0174: icons may link to data lineage information; User interface 102 may receive a user input; request may be a request to retrieve data lineage information; FIG. 7, ¶ 0291: Control 716 may allow the user to view data lineage information. The data lineage information may correspond to the business element displayed on GUI 700; see FIGs. 2-3 teaching pairs; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
tracking, by the processor, the data lineage over a time period; (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; ¶ 0123: The transformation level may display some or all changes to lineage information within a specified time frame or period; ¶ 0140: The calendar view may be configured to display KDE data lineage information changes that have been performed over a specific period of time)
determining, by the processor, an alteration of the data lineage for the selected data element, (Mohammad ¶ 0011-0015 teach the claimed 'selected data element' through its user query for data lineage information about a datum such as a TDE/KDE, wherein: A TDE may be a data field, a source code element; see then ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period)
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change such as SOR = Database C -> SOR = DMR and thus shows a change to a source-target pair [SOR refers to System of Record such as mortgages 828 for business element ID #342 of FIG. 8, ¶ 0305]; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period. (Mohammad FIG. 16, ¶ 0392: At step 1610, the system may transmit a notification. The notification may be a notification of a change; The change may be a change of data lineage information; Mohammad also teaches notifications in ¶ 0153, "A user may subscribe to alerts for data lineage information changes. For example, a sales executive may request auto-notification when sales KDE lineage information is altered" and ¶ 0311, "When selected, control 842 may allow a user to view or modify notification options for a business element"; Mohammad describes alteration over a time period in ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change to a source-target pair; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mapping of identifiers to facilitate data lineage generation and display as in Mohammad with the data lineage techniques of Brown.
In addition, both of the references (Brown and Mohammad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data lineage.
Motivation to do so would be to improve the functioning of data lineage processing and display of Brown with the functioning in Mohammad of customizable notification options (¶ 0293, ¶ 0393) including the ability to enable, disable, or suspend (¶ 0397, 0402) notifications and the ability to view the source of a change to data lineage information (¶ 0405). Motivation to do so would also be to facilitate controlling flow of a data element as seen in Mohammad (¶ 0003-0007).
Brown in view of Mohammad does not expressly disclose:
the data element defined by a subsequently defined hierarchical key,
However, Peters teaches:
the data element defined by a subsequently defined hierarchical key, (Peters FIG. 4, col. 5, line 59-67: a combination of columns may need to be combined to serve as a key. In this example, the resulting key is referred to as a synthetic key; see also FIG .12 as discussed in col. 7, line 46-53 referring to column properties)
Peters also teaches:
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system, (Peters col. 2, line 32-40: data warehouse is a repository of all or significant portions of data collected by entities such as the various business systems of an enterprise; FIG. 1, col. 3, line 20-27, line 58-col. 4, line 15 teach managing and mapping source data elements via data warehouse generation engine 110 [this shows determining data lineage of a data element in association with a tool, shown in col. 1, line 13-17 to involve business intelligence])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to map source and target tables and managing relationships between a plurality of sources and targets as in Brown as modified with the teachings to map a data set including tables and keys and managing relationships between a plurality of sources based on identical columns as in Peters.
In addition, both of the references (Brown as modified and Peters) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mapping functionally identical fields.
Motivation to do so would be to improve the functioning of Brown as modified regarding its storage and mapping of source/target fields with the functioning in Peters to utilize a data warehouse utilizing significant portions of data collected by entities for subsequent analysis by business users (Peters col. 2, line 32-40). Motivation to do so would also be to allow a user to aggregate metric-based data over time with the ability to specify all the different kinds of time aggregation or shifting that one desires as seen in Peters (col. 9, line 18-24).

Regarding claim 17, Brown teaches:
A non-transitory computer-readable medium for retroactively determining data lineage of a selected data element across an enterprise software system, the non-transitory computer-readable medium comprising instructions stored thereon, that when executed on a processor, perform the steps of: (Brown ¶ 0011: a data warehousing and/or any field mapping project; provide visualization of data mappings... provide data lineage; see ¶ 0058 teaching: network interface 225 may be used to enable the server 206 to communicate on a network, such as the Internet, the WAN 101, the enterprise 200; see ¶ 0059: the memory 210 may incorporate electronic, magnetic, optical, and/or other types of storage media; software in memory 210 may include one or more software programs, each of which includes an ordered listing of executable instructions for implementing logical functions)
receiving a selection of a data element for tracing... (Brown ¶ 0116: the progress status and filtering guidance area 515 can be used for report-only sources in various statuses (i.e., that are not `Finalized`) to quickly refer to the fields and sources of interest; the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; ¶ 0172-0176: the source field display name 1210 can be the received name of the field. If the source was created by an import, the source field display name 1210 can be the header name received per the file that was imported if the user 505 did not change it. The source field original name 1270 can be the received user-provided name of the field unless the file was imported, in which case it can be the header name in the file that was imported; Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see ¶ 0189 (selected field 210); see also ¶ 0058 teaching: network interface 225 may be used to enable the server 206 to communicate on a network, such as the Internet, the WAN 101, the enterprise 200)
…the data element stored in a repository; (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641; ¶ 0189: Upon receiving the click of the build button for the data lineage/ETL Rules 1350, the selected field's 1210 (and weight 1380 in this case) lineage and ETL rules for that source can be shown)
…
processing the computing instructions to determine how the selected data element is computed; (Brown ¶ 0107: `Data Lineage/ETL Rule` 692… First, it can also be used during the validation process to troubleshoot where the data in the target does not appear to be correct and/or confirm that it is. Next, it can be used as the metadata to identify where changes in the future may affect particular sources and/or fields; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
determining at least one computing resource used in the computation of the selected data element; (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 [shows computing resource with previous passage] to Field1 635 in Source5 607 by a line 641; see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
…locate and understand …where each of the at least one computing resources used in the computation of the selected data element has been utilized; (Brown FIG. 6, ¶ 0097-0098: the field mapping can be a many-to-many relationship, so the same ETL rule can cover one or more fields from one or more sources being mapped into one or more receiving fields in one or more sources (i.e., targets); (3) any number of fields 610, 615, 620, 625, 635, 645, 646, 647 within any number of sources 602, 607, 612 can be mapped from or to any other number of fields 610, 615, 620, 625, 635, 645, 646, 647 within any number of sources 602, 607, 612; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes; The combined direct and extended number of fields can be represented by the numbers 6 and 2, respectively, in the columns No. Source In Dir/Total 1360 and No. Sources Out Direct/Total 1365)
intelligently linking the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair; (Brown FIG. 6, ¶ 0093-0098, ¶ 0095+ the examples for the methods and systems 102 refer to both sources and targets as sources: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641. The industry refers to this as source-to-target mapping; the field mapping can be a many-to-many relationship, so the same ETL rule can cover one or more fields from one or more sources being mapped into one or more receiving fields in one or more sources (i.e., targets); see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625)
combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and (Brown ¶ 0116: the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; see then ¶ 0098: a layer in between the sources and fields, that would allow a one-to-many relationship from sources to the in-between-layer and a one-to-many relationship from the in-between-layer to the fields; ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see also ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across …the enterprise... (Brown ¶ 0115-0116: the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; FIG. 12, ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see ¶ 0189-0190: Upon receiving the click of the build button for the data lineage/ETL Rules 1350, the selected field's 1210 (and weight 1380 in this case) lineage and ETL rules for that source can be shown; Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes; FIG. 5, ¶ 0078: device application 320 can consist of the client screens (i.e., user interface) 502)
Brown does not expressly disclose:
…an enterprise software system, 
…tracing across a plurality of disparate software platforms from one end of the enterprise software system to another end of the enterprise software system,
the data element defined by a subsequently defined hierarchical key, 
intelligently parsing a representation of source code to locate and understand computing instructions where the selected data element has been utilized;
…
tracking the data lineage over a time period;
determining an alteration of the data lineage for the selected data element,
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
providing an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period.
Brown further does not expressly disclose the bolded limitations below:
parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;
…
the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system;
However, Mohammad teaches:
A non-transitory computer-readable medium for retroactively determining data lineage of a selected data element across an enterprise software system, the non-transitory computer-readable medium comprising instructions stored thereon, that when executed on a processor, perform the steps of: (Mohammad ¶ 0098-0103 teach producing data lineage information of one or more key business elements, technical data elements, their identifiers, etc.; ¶ 0010-0013 teach monitoring or controlling elements in an information environment [relevant to software system]; ¶ 0340-0346 teach the apparatus including a processing device and the software components existing on the computer-readable medium as well as the environment/configuration including mainframe computers)
receiving a selection of a data element for tracing across a plurality of software platforms from one end of the enterprise software system to another end of the enterprise software system, (Mohammad ¶ 0092: designate a TDEI as a key data element identifier ("KDEI"); designation may be input by a user; ¶ 0098-0101 further details the tracking of data lineage information; see also FIG. 4, ¶ 0250-0253 teaching TDEs located in various databases; see also FIG. 7, ¶ 0288-0291, ele. 708-716 showing data element selection and lineage viewing selection; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications [relevant to disparate software platforms]; see also FIG. 9, ¶ 0317-0320 teaching application discovery tools 909 and 911 corresponding to FIG. 9; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system; see also Mohammad ¶ 0012-0013: technical data elements (TDEs); Each business information element may correspond to a TDE in the information environment [in light of instant application ¶ 0003-0005 referring to a "business enterprise" and "an enterprise continuously goes through change," this shows Mohammad's relevance to the claimed "enterprise software system"])
the data element defined by a… hierarchical key, and the data element stored in a repository; (Mohammad FIG. 3, ¶ 0235-0246: user may input a query. The query may be a request to retrieve data lineage information corresponding to the business element; the TDE may be a KDE; translation tool may then transmit a request for data lineage information corresponding to the one or more TDEs or TDEIs associated with the business element; see FIG. 5, ¶ 0264:  KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata; see also relevant FIG. 8 showing business element ID and KBE ID numbers; FIG. 2, ¶ 0232: TDE identifier 222, illustrated as identifier "m," may represent TDE 224, illustrated as a piece of technical code; ¶ 0240: TDE 302 may be retrieved from a Technical Asset Reference Repository ("TARR"))
intelligently parsing a representation of source code to locate and understand computing instructions where the selected data element has been utilized, the intelligently parsing comprising… the representation of source code… (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include source code, hops or nodes)
…
parsing the representation of source code to locate and understand computing instructions… (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; see FIGs. 2-3 including ¶ 0241-0243 teaching retrieve data lineage information corresponding to a particular business element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include a map [which] may show relationships between two or more points of data lineage information; data lineage information may include source code, hops or nodes)
…
displaying the data lineage on a graphical user interface accessible to a user …across the plurality of disparate software platforms in the enterprise software system. (Mohammad ¶ 0169-0174: icons may link to data lineage information; User interface 102 may receive a user input; request may be a request to retrieve data lineage information; FIG. 7, ¶ 0291: Control 716 may allow the user to view data lineage information. The data lineage information may correspond to the business element displayed on GUI 700; see FIGs. 2-3 teaching pairs; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
tracking the data lineage over a time period; (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; ¶ 0123: The transformation level may display some or all changes to lineage information within a specified time frame or period; ¶ 0140: The calendar view may be configured to display KDE data lineage information changes that have been performed over a specific period of time)
determining an alteration of the data lineage for the selected data element, (Mohammad ¶ 0011-0015 teach the claimed 'selected data element' through its user query for data lineage information about a datum such as a TDE/KDE, wherein: A TDE may be a data field, a source code element; see then ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period)
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change such as SOR = Database C -> SOR = DMR and thus shows a change to a source-target pair [SOR refers to System of Record such as mortgages 828 for business element ID #342 of FIG. 8, ¶ 0305]; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
providing an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period. (Mohammad FIG. 16, ¶ 0392: At step 1610, the system may transmit a notification. The notification may be a notification of a change; The change may be a change of data lineage information; Mohammad also teaches notifications in ¶ 0153, "A user may subscribe to alerts for data lineage information changes. For example, a sales executive may request auto-notification when sales KDE lineage information is altered" and ¶ 0311, "When selected, control 842 may allow a user to view or modify notification options for a business element"; Mohammad describes alteration over a time period in ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change to a source-target pair; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mapping of identifiers to facilitate data lineage generation and display as in Mohammad with the data lineage techniques of Brown.
In addition, both of the references (Brown and Mohammad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data lineage.
Motivation to do so would be to improve the functioning of data lineage processing and display of Brown with the functioning in Mohammad of customizable notification options (¶ 0293, ¶ 0393) including the ability to enable, disable, or suspend (¶ 0397, 0402) notifications and the ability to view the source of a change to data lineage information (¶ 0405). Motivation to do so would also be to facilitate controlling flow of a data element as seen in Mohammad (¶ 0003-0007).
Brown in view of Mohammad does not expressly disclose:
the data element defined by a subsequently defined hierarchical key,
However, Peters teaches:
the data element defined by a subsequently defined hierarchical key, (Peters FIG. 4, col. 5, line 59-67: a combination of columns may need to be combined to serve as a key. In this example, the resulting key is referred to as a synthetic key; see also FIG .12 as discussed in col. 7, line 46-53 referring to column properties)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to map source and target tables and managing relationships between a plurality of sources and targets as in Brown as modified with the teachings to map a data set including tables and keys and managing relationships between a plurality of sources based on identical columns as in Peters.
In addition, both of the references (Brown as modified and Peters) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mapping functionally identical fields.
Motivation to do so would be to improve the functioning of Brown as modified regarding its storage and mapping of source/target fields with the functioning in Peters to utilize a data warehouse utilizing significant portions of data collected by entities for subsequent analysis by business users (Peters col. 2, line 32-40). Motivation to do so would also be to allow a user to aggregate metric-based data over time with the ability to specify all the different kinds of time aggregation or shifting that one desires as seen in Peters (col. 9, line 18-24).

Regarding independent claim 20, similar to independent claim 1, Brown in view of Mohammad and Peters teaches the following (the inclusion of language from claims 2-3 are underlined):
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system comprising …an enterprise data warehouse …the method comprising: (Brown ¶ 0011: a data warehousing and/or any field mapping project; provide visualization of data mappings... provide data lineage; ¶ 0113-0120: The `Source Type` property 697 can identify what type of source the methods and systems 102 have received for that object (per the user's input). The options may include: Report, Data Warehouse (DW) Schema, Standard, or user defined; ¶ 0150: the project status and filtering guidance area 515 can independently include filters to show or hide the sources and fields by the type of source: Report Sources 970, Standard Sources 975, and DW (Data Warehouse) Schema Sources 977 (or user-defined type as previously mentioned); see also ¶ 0058 teaching: network interface 225 may be used to enable the server 206 to communicate on a network, such as the Internet, the WAN 101, the enterprise 200)
receiving, at a processor, a selection of a data element for tracing... (Brown ¶ 0116: the progress status and filtering guidance area 515 can be used for report-only sources in various statuses (i.e., that are not `Finalized`) to quickly refer to the fields and sources of interest; the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; ¶ 0172-0176: the source field display name 1210 can be the received name of the field. If the source was created by an import, the source field display name 1210 can be the header name received per the file that was imported if the user 505 did not change it. The source field original name 1270 can be the received user-provided name of the field unless the file was imported, in which case it can be the header name in the file that was imported; Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see ¶ 0189 (selected field 210); see also ¶ 0058 teaching: network interface 225 may be used to enable the server 206 to communicate on a network, such as the Internet, the WAN 101, the enterprise 200)
…the data element stored in a repository; (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641; ¶ 0189: Upon receiving the click of the build button for the data lineage/ETL Rules 1350, the selected field's 1210 (and weight 1380 in this case) lineage and ETL rules for that source can be shown)
…
processing the computing instructions to determine how the selected data element is computed; (Brown ¶ 0107: `Data Lineage/ETL Rule` 692… First, it can also be used during the validation process to troubleshoot where the data in the target does not appear to be correct and/or confirm that it is. Next, it can be used as the metadata to identify where changes in the future may affect particular sources and/or fields; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
determining at least one computing resource used in the computation of the selected data element; (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 [shows computing resource with previous passage] to Field1 635 in Source5 607 by a line 641; see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
…locate and understand …where each of the at least one computing resources used in the computation of the selected data element has been utilized; (Brown FIG. 6, ¶ 0097-0098: the field mapping can be a many-to-many relationship, so the same ETL rule can cover one or more fields from one or more sources being mapped into one or more receiving fields in one or more sources (i.e., targets); (3) any number of fields 610, 615, 620, 625, 635, 645, 646, 647 within any number of sources 602, 607, 612 can be mapped from or to any other number of fields 610, 615, 620, 625, 635, 645, 646, 647 within any number of sources 602, 607, 612; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes; The combined direct and extended number of fields can be represented by the numbers 6 and 2, respectively, in the columns No. Source In Dir/Total 1360 and No. Sources Out Direct/Total 1365)
intelligently linking, by the processor, the selected data element to each of the at least one computing resources used in the computation of the selected data element as at least one source-target pair; (Brown FIG. 6, ¶ 0093-0098, ¶ 0095+ the examples for the methods and systems 102 refer to both sources and targets as sources: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641. The industry refers to this as source-to-target mapping; the field mapping can be a many-to-many relationship, so the same ETL rule can cover one or more fields from one or more sources being mapped into one or more receiving fields in one or more sources (i.e., targets); see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625)
combining each of the at least one source-target pair to compute a data lineage for the selected data element, wherein a target from a first source-target pair is a source in a second source-target pair; and (Brown ¶ 0116: the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; see then ¶ 0098: a layer in between the sources and fields, that would allow a one-to-many relationship from sources to the in-between-layer and a one-to-many relationship from the in-between-layer to the fields; ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see also ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
displaying the data lineage on a graphical user interface accessible to a user, the data lineage comprising a graphical data flow for the selected data element from each source-target pair across …the enterprise... (Brown ¶ 0115-0116: the methods and systems 102 can easily present the user 505 with the data lineage to troubleshoot or just review any field in question; FIG. 12, ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field... can show the entire lineage into and out of that field, including sources/fields that may only be related indirectly; see ¶ 0189-0190: Upon receiving the click of the build button for the data lineage/ETL Rules 1350, the selected field's 1210 (and weight 1380 in this case) lineage and ETL rules for that source can be shown; Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes; FIG. 5, ¶ 0078: device application 320 can consist of the client screens (i.e., user interface) 502)
Brown does not expressly disclose:
…an enterprise software system, 
…tracing across a plurality of disparate software platforms from one end of the enterprise software system to another end of the enterprise software system,
the data element defined by a subsequently defined hierarchical key, 
intelligently parsing a representation of source code to locate and understand computing instructions where the selected data element has been utilized;
…
tracking, by the processor, the data lineage over a time period, the tracking the data lineage over the time period comprising:
receiving a first date and time input for the tracking of the data lineage over the time period;
receiving a second date and time input for the tracking of the data lineage over the time period; and
comparing the data lineage at the first date and time input with the data lineage at the second date and time input;
determining, by the processor, an alteration of the data lineage for the selected data element,
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and
displaying the alteration of the data lineage for the selected data element on a graphical user interface accessible to a user, the alteration of the data lineage being the change in the at least one source-target pair over the time period comprising a change in the graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system during the time period.
Brown further does not expressly disclose the bolded limitations below:
parsing, by the processor, the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized;
…
the data lineage comprising a graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system;
However, Mohammad teaches:
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system, the method comprising: (Mohammad ¶ 0098-0103 teach producing data lineage information of one or more key business elements, technical data elements, their identifiers, etc.; ¶ 0010-0013 teach monitoring or controlling elements in an information environment [relevant to software system])
receiving, at a processor, a selection of a data element for tracing across a plurality of software platforms from one end of the enterprise software system to another end of the enterprise software system, (Mohammad ¶ 0092: designate a TDEI as a key data element identifier ("KDEI"); designation may be input by a user; ¶ 0098-0101 further details the tracking of data lineage information; see also FIG. 4, ¶ 0250-0253 teaching TDEs located in various databases; see also FIG. 7, ¶ 0288-0291, ele. 708-716 showing data element selection and lineage viewing selection; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications [relevant to disparate software platforms]; see also FIG. 9, ¶ 0317-0320 teaching application discovery tools 909 and 911 corresponding to FIG. 9; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system; see also Mohammad ¶ 0012-0013: technical data elements (TDEs); Each business information element may correspond to a TDE in the information environment [in light of instant application ¶ 0003-0005 referring to a "business enterprise" and "an enterprise continuously goes through change," this shows Mohammad's relevance to the claimed "enterprise software system"])
the data element defined by a… hierarchical key, and the data element stored in a repository; (Mohammad FIG. 3, ¶ 0235-0246: user may input a query. The query may be a request to retrieve data lineage information corresponding to the business element; the TDE may be a KDE; translation tool may then transmit a request for data lineage information corresponding to the one or more TDEs or TDEIs associated with the business element; see FIG. 5, ¶ 0264:  KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata; see also relevant FIG. 8 showing business element ID and KBE ID numbers; FIG. 2, ¶ 0232: TDE identifier 222, illustrated as identifier "m," may represent TDE 224, illustrated as a piece of technical code; ¶ 0240: TDE 302 may be retrieved from a Technical Asset Reference Repository ("TARR"))
intelligently parsing, by the processor, a representation of source code to locate and understand computing instructions where the selected data element has been utilized, the intelligently parsing comprising… the representation of source code… (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include source code, hops or nodes)
…
parsing, by the processor, the representation of source code to locate and understand computing instructions… (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; see FIGs. 2-3 including ¶ 0241-0243 teaching retrieve data lineage information corresponding to a particular business element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include a map [which] may show relationships between two or more points of data lineage information; data lineage information may include source code, hops or nodes)
…
displaying, by the processor, the data lineage on a graphical user interface accessible to a user …across the plurality of disparate software platforms in the enterprise software system. (Mohammad ¶ 0169-0174: icons may link to data lineage information; User interface 102 may receive a user input; request may be a request to retrieve data lineage information; FIG. 7, ¶ 0291: Control 716 may allow the user to view data lineage information. The data lineage information may correspond to the business element displayed on GUI 700; see FIGs. 2-3 teaching pairs; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
tracking, by the processor, the data lineage over a time period, (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; ¶ 0123: The transformation level may display some or all changes to lineage information within a specified time frame or period; ¶ 0140: The calendar view may be configured to display KDE data lineage information changes that have been performed over a specific period of time)
the tracking the data lineage over the time period comprising: receiving a first date and time input for the tracking of the data lineage over the time period; receiving a second date and time input for the tracking of the data lineage over the time period; and comparing the data lineage at the first date and time input with the data lineage at the second date and time input; (Mohammad FIG. 21, ¶ 0445-0447: Control 2116 may allow a user to compare lineage information. Control 2116 may compare lineage information from two or more dates. The user may select a first date. The first date may be date 2106. The user may select a second date. The date may be date 2118; see the results in FIGs. 22-23, ¶ 0450-0452: Data lineage information 2204 may be data lineage information as it existed on a first calendar date; Data lineage information 2206 may be data lineage information as it existed on a second calendar date; Changes 2208 may display one or more data lineage information changes)
determining, by the processor, an alteration of the data lineage for the selected data element, (Mohammad ¶ 0011-0015 teach the claimed 'selected data element' through its user query for data lineage information about a datum such as a TDE/KDE, wherein: A TDE may be a data field, a source code element; see then ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period)
the alteration of the data lineage being a change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and (Mohammad ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed [altered] over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change such as SOR = Database C -> SOR = DMR and thus shows a change to a source-target pair [SOR refers to System of Record such as mortgages 828 for business element ID #342 of FIG. 8, ¶ 0305]; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911 (an example of which is described to be by ASG Software Solutions, which aligns with the assignee of the instant application, ASG Technologies Group), ¶ 0318: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
providing, by the processor, an alert of the alteration of the data lineage for the selected data element, the alert being an indication of the change in the at least one source-target pair across the plurality of disparate software platforms in the enterprise software system over the time period; and (Mohammad FIG. 16, ¶ 0392: At step 1610, the system may transmit a notification. The notification may be a notification of a change; The change may be a change of data lineage information; Mohammad also teaches notifications in ¶ 0153, "A user may subscribe to alerts for data lineage information changes. For example, a sales executive may request auto-notification when sales KDE lineage information is altered" and ¶ 0311, "When selected, control 842 may allow a user to view or modify notification options for a business element"; Mohammad describes alteration over a time period in ¶ 0098-0099: The apparatus may determine if data lineage information of a particular KBE or KDE has been changed over a specified time period; FIGs. 2-3 show data lineage information 300; FIG. 22 also shows (changes to) data lineage information 2204, described in more detail in at least ¶ 0449: GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; FIG. 22 shows an example of a change to a source-target pair; see Mohammad FIG. 9, ¶ 0317-0320 regarding the claimed "disparate software platforms" through its application discovery tools 909 and 911: Application discovery tools 909 and 911 may collect all data relationships and TDEs within a system)
displaying the alteration of the data lineage for the selected data element on a graphical user interface accessible to a user, the alteration of the data lineage being the change in the at least one source-target pair over the time period comprising a change in the graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system during the time period. (Mohammad FIGs. 21-23 show viewing changes to lineage information in a date-focused manner, including language such as "since this date," relevant to the claimed 'time period'; ¶ 0105 describes this being the claimed 'flow': The data lineage information maps may be a graphical view, pictorial view, flow-chart, or any other display method of the data lineage information; FIG. 21, "view changes to lineage information"; FIGs. 22-23, ¶ 0449-0452 shows the claimed 'alteration': GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; GUI 2200 may include data lineage information 2204; Data lineage information 2204 may be data lineage information as it existed on a first calendar date; GUI 2200 may include data lineage information 2206; Data lineage information 2206 may be data lineage information as it existed on a second calendar date; Mohammad FIGs. 22-23 data lineage information 2204, 2206, 2304, 2306 and data lineage information changes 2208 and 2308 show changes in pairs, such as the System of Record changing from Database C to DMR (Mohammad ¶ 0322: TARR 905 may synchronize with Data Management Repository ("DMR") 913. Data Management Repository 913 may be a system of record. DMR 113 may automatically become the SOR for all KDEs); further detail on SOR changes are in ¶ 0092: Once designated as a KDEI, the SOR for the TDE may be altered. As a KDEI, the SOR for the KDE may change to the DMR. The altering of the SOR may alter the data lineage of a KDE and/or TDE [this SOR change would be reflected in the altered data lineage and would affect the flow])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mapping of identifiers to facilitate data lineage generation and display as in Mohammad with the data lineage techniques of Brown.
In addition, both of the references (Brown and Mohammad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data lineage.
Motivation to do so would be to improve the functioning of data lineage processing and display of Brown with the functioning in Mohammad of customizable notification options (¶ 0293, ¶ 0393) including the ability to enable, disable, or suspend (¶ 0397, 0402) notifications and the ability to view the source of a change to data lineage information (¶ 0405). Motivation. Motivation to do so would also be to facilitate controlling flow of a data element as seen in Mohammad (¶ 0003-0007).
Brown in view of Mohammad does not expressly disclose:
the data element defined by a subsequently defined hierarchical key,
However, Peters teaches:
the data element defined by a subsequently defined hierarchical key, (Peters FIG. 4, col. 5, line 59-67: a combination of columns may need to be combined to serve as a key. In this example, the resulting key is referred to as a synthetic key; see also FIG .12 as discussed in col. 7, line 46-53 referring to column properties)
Peters also teaches:
A computer-implemented method for determining data lineage of a selected data element across an enterprise software system, (Peters col. 2, line 32-40: data warehouse is a repository of all or significant portions of data collected by entities such as the various business systems of an enterprise; FIG. 1, col. 3, line 20-27, line 58-col. 4, line 15 teach managing and mapping source data elements via data warehouse generation engine 110 [this shows determining data lineage of a data element in association with a tool, shown in col. 1, line 13-17 to involve business intelligence])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to map source and target tables and managing relationships between a plurality of sources and targets as in Brown as modified with the teachings to map a data set including tables and keys and managing relationships between a plurality of sources based on identical columns as in Peters.
In addition, both of the references (Brown as modified and Peters) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as mapping functionally identical fields.
Motivation to do so would be to improve the functioning of Brown as modified regarding its storage and mapping of source/target fields with the functioning in Peters to utilize a data warehouse utilizing significant portions of data collected by entities for subsequent analysis by business users (Peters col. 2, line 32-40). Motivation to do so would also be to allow a user to aggregate metric-based data over time with the ability to specify all the different kinds of time aggregation or shifting that one desires as seen in Peters (col. 9, line 18-24).

Regarding claim 2, Brown in view of Mohammad and Peters teaches:
wherein the tracking the data lineage over the time period comprises: receiving a first date and time input for the tracking of the data lineage over the time period; receiving a second date and time input for the tracking of the data lineage over the time period; and comparing the data lineage at the first date and time input with the data lineage at the second date and time input. (Mohammad FIG. 21, ¶ 0445-0447: Control 2116 may allow a user to compare lineage information. Control 2116 may compare lineage information from two or more dates. The user may select a first date. The first date may be date 2106. The user may select a second date. The date may be date 2118; see the results in FIGs. 22-23, ¶ 0450-0452: Data lineage information 2204 may be data lineage information as it existed on a first calendar date; Data lineage information 2206 may be data lineage information as it existed on a second calendar date; Changes 2208 may display one or more data lineage information changes)

Regarding claim 3, Brown in view of Mohammad and Peters teaches:
displaying the alteration of the data lineage for the selected data element on a graphical user interface accessible to a user, the alteration of the data lineage being the change in the at least one source-target pair over the time period comprising a change in the graphical data flow for the selected data element from each source-target pair across the plurality of disparate software platforms in the enterprise software system during the time period. (Mohammad FIGs. 21-23 show viewing changes to lineage information in a date-focused manner, including language such as "since this date," relevant to the claimed 'time period'; ¶ 0105 describes this being the claimed 'flow': The data lineage information maps may be a graphical view, pictorial view, flow-chart, or any other display method of the data lineage information; FIG. 21, "view changes to lineage information"; FIGs. 22-23, ¶ 0449-0452 shows the claimed 'alteration': GUI 2200 may display data lineage information change. The data lineage information change may correspond to a business element; GUI 2200 may include data lineage information 2204; Data lineage information 2204 may be data lineage information as it existed on a first calendar date; GUI 2200 may include data lineage information 2206; Data lineage information 2206 may be data lineage information as it existed on a second calendar date; Mohammad FIGs. 22-23 data lineage information 2204, 2206, 2304, 2306 and data lineage information changes 2208 and 2308 show changes in pairs, such as the System of Record changing from Database C to DMR (Mohammad ¶ 0322: TARR 905 may synchronize with Data Management Repository ("DMR") 913. Data Management Repository 913 may be a system of record. DMR 113 may automatically become the SOR for all KDEs); further detail on SOR changes are in ¶ 0092: Once designated as a KDEI, the SOR for the TDE may be altered. As a KDEI, the SOR for the KDE may change to the DMR. The altering of the SOR may alter the data lineage of a KDE and/or TDE [this SOR change would be reflected in the altered data lineage and would affect the flow])


Regarding claim 4, Brown in view of Mohammad and Peters teaches:
further comprising: storing, using a database, the data lineage over the time period; and (Mohammad ¶ 0146-0148: The metadata tool may store data lineage information; the TARR may store the lineage information data from the most recent month; see also ¶ 0193-0195: retrieve data lineage information at pre-determined intervals; Server 110 may store the retrieved data lineage information; The stored data lineage information may be updated at a pre-determined interval)
analyzing, by the processor, the data lineage over the time period, (Mohammad FIGs. 21-23, ¶ 0439-0447 shows an analysis through its comparison: The calendar view may correspond to data lineage information changes made across time. The changes may result from a comparison. The comparison may be a comparison of data lineage information from two calendar dates; Control 2114 may allow a user to view some or all changes to lineage information. The changes may be changes to lineage information since date 2106)
the analyzing the data lineage over the time period including a source location of each of the at least one source-target pair. (Mohammad FIGs. 22-23 data lineage information 2204, 2206, 2304, 2306 and data lineage information changes 2208 and 2308 show changes in pairs, such as the System of Record changing from Database C to DMR; Mohammad ¶ 0086 shows how this can involve the claimed 'source location': The system may be a system of record ("SOR"). The system of record may be an authoritative source of a data element; also relevant is Mohammad ¶ 0118-0122: The data lineage information may display the hops of the KDEs. Hops may be the movement between a source position of data to the current data position; The second data lineage information illustration may display lineage information from a technical data element source to a hop [Mohammad describing data lineage information changes is closely tied to data lineage information such as a source position of data])


Regarding claim 5, Brown in view of Mohammad and Peters teaches:
further comprising: providing a subscription service, the subscription service including the providing the alert of the alteration of the data lineage for the selected data element. (Mohammad FIG. 16, ¶ 0386-0392: Process 1600 may be a process for configuring a tool. The tool may be a notification tool; At step 1608, the system may receive an election. The election may be an election to receive a notification. The notification may be a notification of a change. The change may be a change of data lineage information; At step 1610, the system may transmit a notification. The notification may be a notification of a change; The change may be a change of data lineage information; Mohammad also teaches alerts in ¶ 0152-0153: A user may request to receive alerts and/or monitor specified types of data lineage information change; A user may subscribe to alerts for data lineage information changes; a sales executive may request auto-notification when sales KDE lineage information is altered [this passage thus shows the claimed 'subscription service']; ¶ 0311: When selected, control 842 may allow a user to view or modify notification options for a business element)

Regarding claims 7 and 18, Brown in view of Mohammad and Peters teaches all the features with respect to claims 1 and 17 above including:
wherein the hierarchical key defining the data element is a 5-part hierarchical key. (Mohammad FIG. 5, ¶ 0256-0264: KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata;)


Regarding claim 8, Brown in view of Mohammad and Peters teaches all the features with respect to claim 7 above including:
wherein the 5-part hierarchical key comprises a server name, a database name, a database schema, a database table name, and a database column name. (Mohammad FIG. 5, ¶ 0256-0264: KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata; ¶ 0144: changes to data may be configured to trigger a change in data lineage information. Examples include changes to database name, server location of the business element, the unique ID assigned to each Application Inventory Tool (AIT) record that corresponds to an application's unique identifier, the schema name of the data element, the table or copybook name supplying the business element, a name of the column or field)

Regarding claims 9 and 19, Brown in view of Mohammad and Peters teaches all the features with respect to claims 1 and 17 above.
Mohammad teaches:
further comprising… a hierarchical key for each of the at least one computing resources used in the computation of the selected data element. (Mohammad FIG. 5, ¶ 0264: KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata; see also relevant FIG. 8 showing business element ID and KBE ID numbers)
Peters teaches reconstructing a hierarchical key. (Peters FIG. 4, col. 5, line 59-67: a combination of columns may need to be combined to serve as a key [aka] a synthetic key; col. 6, line 51-59: FIG. 7 illustrates an example of a portion of a table that identifies 100 grocery stores of three times across twelve cities [FIG. 7 shows Region and City, which, when combined for the purposes of serving as a synthetic key, would be hierarchical in nature]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to map source and target tables and managing relationships between a plurality of sources and targets as in Brown with the teachings to map a data set including tables and keys and managing relationships between a plurality of sources based on identical columns as in Peters.
Motivation to do so would be to improve the functioning of Brown regarding its storage and mapping of source/target fields with the functioning in Peters to weight data types of different columns being utilized.

Regarding claim 10, Brown in view of Mohammad and Peters teaches all the features with respect to claim 1 above.
Brown teaches:
wherein the linking the selected data element to at least one computing resource further comprises matching …the selected data element to …the computing resource. (Brown ¶ 0008: when tables and fields from the same or different sources (or data stores) need to be compared for various reasons; FIG. 6, ¶ 0093-0098: Field3 615 can be mapped from Source1 602 to Field1 635 in Source5 607 by a line 641; see also ¶ 0097: This can establish that there are two fields each from a different source that may be required to properly populate the receiving Field3 625; ¶ 0190: Per the data lineage/ETL rules 1350, a field can have other fields that directly feed it and fields to which it directly contributes)
Brown also teaches [a] hierarchical key of the computing resource. (Brown FIG. 12, ¶ 0174-0176: Direct Lineage/ETL Rule 1225 can show the direct source/field path from the initial source/field through all intermediate fields to that target field; Source path 1245 can be the directory and file name of that source when it was imported or n/a if it was manually created or copied from an existing source)
Mohammad teaches:
wherein the linking the selected data element to at least one computing resource further comprises matching the hierarchical key of the selected data element to a… hierarchical key… (Mohammad ¶ 0100-0103 teach querying via a reference by a KBEI/KDEI; FIG. 5, ¶ 0264: KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; ¶ 0169-0174: icons may link to data lineage information; User interface 102 may receive a user input; request may be a request to retrieve data lineage information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mapping of identifiers to facilitate data lineage generation and display as in Mohammad with the data lineage techniques of Brown.
Motivation to do so would be to improve the functioning of data lineage processing of Brown with the data identifiers of Mohammad.
Peters teaches a reconstructed hierarchical key. (Peters FIG. 4, col. 5, line 59-67: a combination of columns may need to be combined to serve as a key [aka] a synthetic key; col. 6, line 51-59: FIG. 7 illustrates an example of a portion of a table that identifies 100 grocery stores of three times across twelve cities [FIG. 7 shows Region and City, which, when combined for the purposes of serving as a synthetic key, would be hierarchical in nature])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to map source and target tables and managing relationships between a plurality of sources and targets as in Brown with the teachings to map a data set including tables and keys and managing relationships between a plurality of sources based on identical columns as in Peters.
Motivation to do so would be to improve the functioning of Brown regarding its storage and mapping of source/target fields with the functioning in Peters to weight data types of different columns being utilized.

Regarding claim 11, Brown in view of Mohammad and Peters teaches:
wherein the data lineage for the selected data element is computed on a periodic schedule. (Mohammad ¶ 0109: data lineage information map may be updated. The update may be a real-time update. The update may be scheduled updates based on any preset time period, such as daily, weekly, monthly, annually; see also ¶ 0099: lineage information may be determined at programmed intervals. The data lineage information may be automatically updated on a regular basis)

Regarding claim 12, Brown in view of Mohammad and Peters teaches:
wherein the repository is a metadata repository. (Mohammad FIG. 5, ¶ 0255-0264: data lineage information 500; KDE may be uniquely identified by a unique KDE identifier that may include a combination of metadata elements; metadata elements may include one or more of KDE ID 501, server 503, database/location 505, schema 507, table/file 509, column/field 511 or any other suitable metadata; see also relevant FIG. 8 showing business element ID and KBE ID numbers; ¶ 0341: Machine-readable memory 1210 may be configured to store in machine-readable data structures: data lineage information)


Regarding claim 13, Brown in view of Mohammad and Peters teaches all the features with respect to claim 1 above.
Mohammad teaches:
wherein the parsing the representation of source code to locate and understand computing instructions where the selected data element has been utilized further comprises: extracting source data elements and target data elements from at least one source application and target application; (Mohammad ¶ 0208: Lineage engine 118 may discover data lineage. Data lineage may be discovered by processing code. The code may be source code; ¶ 0120: lineage information may indicate transfer points between servers, databases and/or applications)
loading source code… (Mohammad ¶ 0208: source code may be retrieved from database 122)
parsing the source code, the parsing comprising interpreting the source code for actions on data elements; and (Mohammad ¶ 0098-0103 teach producing data lineage information of one or more key business elements, technical data elements, their identifiers, etc. ¶ 0208: Lineage engine 118 may discover data lineage. Data lineage may be discovered by processing code. The code may be source code)
generating a representation of the source code. (Mohammad ¶ 0213-0217: Lineage engine 118 may generate data lineage information from data lineage; Server 110 may render the data lineage information. The data lineage information may be rendered into simplified technical data; Translation tool 106 may render data lineage information in any suitable arrangement)
Peters teaches loading source code into an enterprise data warehouse; (Peters col. 2, line 32-40: data warehouse is a repository of all or significant portions of data collected by entities such as the various business systems of an enterprise; FIG. 1, col. 3, line 20-27, line 58-col. 4, line 12 teach managing and mapping source data elements via data warehouse generation engine 110) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to map source and target tables and managing relationships between a plurality of sources and targets as in Brown with the teachings to map a data set including tables and keys and managing relationships between a plurality of sources based on identical columns as in Peters.
Motivation to do so would be to improve the functioning of Brown regarding its storage and mapping of source/target fields with the functioning in Peters to weight data types of different columns being utilized.

Regarding claim 14, Brown in view of Mohammad and Peters teaches:
wherein the computing instructions comprise at least one of a write, read, or store instruction. (Mohammad FIG. 7, ¶ 0281, 0288-0294 teach controls that result in instructions for storing/writing (such as ele. 710, 714, 718-720) or reading (such as ele. 712, 716-722))

Regarding claim 15, Brown in view of Mohammad and Peters teaches:
wherein the parsing the representation of source code to locate and understand computing instructions where each of the at least one computing resources used in the computation of the selected data element has been utilized further comprises parsing the representation of source code to locate assignments that write to each of the at least one computing resource used in the computation of the selected data element. (Mohammad ¶ 0011-0015 teach a user query for data lineage information about a TDE/KDE, wherein: A TDE may be a data field, a source code element; ¶ 0162-0168 further teach displaying data lineage information: data lineage information may include a map [which] may show relationships between two or more points of data lineage information; data lineage information may include source code, hops or nodes; see FIGs. 2-3 including ¶ 0241-0244 teaching inputting a business element/element identifier; retrieving data lineage information corresponding to a particular business element)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mohammad in further view of Peters in further view of Gao et al., U.S. Patent Application Publication No. 2014/0258891 (hereinafter Gao).

Regarding claim 6¸ Brown in view of Mohammad and Peters teaches all the features with respect to claim 5 above including:
wherein the subscription service including the providing the alert of the alteration of the data lineage for the selected data element is ... throughout the enterprise software system. (Mohammad FIG. 16, ¶ 0386-0392: Process 1600 may be a process for configuring a tool. The tool may be a notification tool; At step 1608, the system may receive an election. The election may be an election to receive a notification. The notification may be a notification of a change. The change may be a change of data lineage information; Mohammad also teaches a subscription service in ¶ 0152-0153: A user may request to receive alerts and/or monitor specified types of data lineage information change; A user may subscribe to alerts for data lineage information changes; a sales executive may request auto-notification when sales KDE lineage information is altered; FIG. 8, ¶ 0278-0281, ¶ 0311: Graphical User Interface ("GUI") 700 ... GUI 700 may be a display. The display may be displayed on a screen. The display may be viewable to a user; When selected, control 842 may allow a user to view or modify notification options for a business element)
Brown in view of Mohammad and Peters does not expressly disclose wherein the subscription service is pluggable into applications.
However, Gao addresses this by teaching the following:
wherein the subscription service ... is pluggable into applications throughout the ... software system. (Gao ¶ 0020: The browser calls a third-party software through a browser plugin; the third-party software get more exposure under the support of the browser; ¶ 0067-0069: 205: calling a corresponding third-party software via the browser plugin; the third-party software provides the browser plugin to the browser; ¶ 0070-0074, 0080: The browser provides a loading way for the RSS plugin, so that the RSS plugin can be loaded into the applications; ¶ 0080 describing RSS is relevant to the claimed 'subscription service': The RSS software provides an easy way to share some contents online. RSS feeds provide by websites is helpful for the user to obtain latest updates in a quick manner)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data change notifications of Brown as modified with the third-party module loading of Gao.
In addition, both of the references (Brown as modified and Gao) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing information sent to users.
Motivation to do so would be to improve the functioning of the alerts or notifications sent in response to changes in data lineage in Brown as modified with the ability to call software in a manner that reduces the size of installation packages, to allow for more complete software, and to exhibit stronger capability to process information as seen in Gao (¶ 0080).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mohammad in further view of Peters in further view of Kozina et al., U.S. Patent Application Publication No. 2014/0114907 (Patent Application Publication reference #84 in IDS 02/02/2022; hereinafter Kozina).

Regarding claim 16, Brown in view of Mohammad and Peters teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the determining at least one computing resource used in the computation of the selected data element further comprises determining a memory location used in the computation of the selected data element and alternate names for the memory location used in the computation of the selected data element.
However, Kozina teaches:
wherein the determining at least one computing resource used in the computation of the selected data element further comprises determining a memory location used in the computation of the selected data element and alternate names for the memory location used in the computation of the selected data element. (Kozina ¶ 0026: each data record in a target table of a transformation can store an identity for a source data record that provided the data for one or more columns in the transformation for that target data record; In situations where a target data record contains data from multiple source data records, the target table can be extended with an appropriate number of columns, so that the target data record can store an appropriate number of source surrogate keys; see also ¶ 0102 describing a shadow table of source surrogate keys)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data lineage techniques of Brown as modified with the data lineage tracing of Kozina.
In addition, both of the references (Brown as modified and Kozina) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as tracing or tracking data flow.
Motivation to do so would be to improve the functioning of the data lineage processing and display of Brown as modified with the tracing of data lineage through transformation of data in a data warehouse as in Kozina. Motivation to do so would also be to provide data lineage tracing information, in addition to the stored data within the data warehouse, to further facilitate an in-depth analysis of the stored data as seen in Kozina (¶ 0025-0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 15, 2022

/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174